DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 20140368768) in view of Park et al. (US 20150309366).
Regarding claim 2, Sakai discloses (Figs. 1A-24) a display apparatus comprising: a liquid crystal panel (2); and a light-emitting device (3), wherein the light-emitting device comprises: a main substrate (17) that includes a central part (17) and a peripheral part (17b) that surrounds the central part; a plurality of light sources (12) that are disposed on the central part of the main substrate; a plurality of lenses (14) disposed on the plurality of light sources to cover the tops and sides of the light sources, the plurality of lenses applying optical effects to beams of light from the plurality of light sources, respectively; a reflection sheet (17) that covers the main substrate.
Sakai does not necessarily disclose one or more light reflection members that are disposed over the peripheral part, the light reflection members having reflectance that is higher than the reflectance of the main substrate; wherein the one or more light reflection members are in the corners of the peripheral part and has reflectance higher than the reflection sheet.
Park discloses (Figs. 1-5) one or more light reflection members (RS) that are disposed over the peripheral part (portions of 400 where LSU is not located; portions of 400 overlapping S1-S4), the light reflection members having reflectance that is higher than the reflectance of the main substrate (section 0073); wherein the one or more light reflection members (RS) are in the corners of the peripheral part and has reflectance higher than the reflection sheet (400). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to prevent the corner portions of the display panel from being darker.
Regarding claim 3, Sakai does not necessarily disclose the reflection sheet interposes the one or more light reflection members and the peripheral part.
Park discloses (Figs. 1-5) the reflection sheet (400) interposes the one or more light reflection members (RS) and the peripheral part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to prevent the corner portions of the display panel from being darker.
Regarding claim 4, Sakai discloses (Figs. 1A-24) the main substrate (17) has a rectangular planar shape in which a first direction is set as a longitudinal direction.
Regarding claim 5, Sakai discloses (Figs. 1A-24) at least one light source substrate (13) on which the plurality of light sources (12) are arranged side by side in the first direction, the light source substrate being provided on the central part of the main substrate.
Regarding claim 6, Sakai does not necessarily disclose when a maximum value of intervals between the plurality of light sources that are arranged side by side in the first direction is set as P, the light reflection members are provided in a region that is P/2 or more apart from respective central positions of all the light sources.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Sakai discloses (Figs. 1A-24; in particular Figs. 15-24) the plurality of lenses comprises: at least one of a first lens (14) that is provided to correspond to at least a first light source (12) of the plurality of light sources, the first lens having a first shape; and at least one of a second lens (14) that is provided to correspond to at least a second light source (12) of the plurality of light sources, the second lens having a second shape that is different from the first shape.
Regarding claim 8, Sakai discloses (Figs. 1A-24; in particular Figs. 15-24) first light that is outputted from the first lens (14) is configured to spread along the main substrate more than second light that is outputted from the second light source.
Regarding claim 9, Sakai discloses (Figs. 1A-24; in particular Figs. 15-24) the first lens (14) is a reflective lens that diffuses the light from one of the plurality of light sources along the main substrate, and the second lens (14) is a refractive lens that refracts the light from the other of the plurality of light sources to direct the light toward side opposite to the main substrate.
Regarding claim 10, Sakai discloses (Figs. 1A-24; in particular Figs. 15-24) the main substrate (17) has a rectangular planar shape in which a first direction is set as a longitudinal direction, and the first lens (14) is provided on each of four corners of the main substrate.
Regarding claim 11, Sakai discloses (Figs. 1A-24; in particular Figs. 15-24) the plurality of light sources (12) are disposed in matrix on the main substrate, and a plurality of the first lenses (14) are provided to surround the second lens (14).
Regarding claim 12, Sakai discloses (Figs. 1A-24) the light sources (12) are LEDs.
Regarding claim 13, Sakai discloses (Figs. 1A-24) the reflection sheet (17) includes a light scattering property.
Regarding claim 14, Sakai discloses (Figs. 1A-24) the light source substrate is provided with a plurality of drive circuits at corresponding positions of the plurality of light sources (section 0049).
Regarding claim 15, Sakai discloses (Figs. 1A-24) an optical sheet (16) between the liquid crystal panel and the main substrate.
Regarding claim 16, Sakai discloses (Figs. 1A-24) a wavelength conversion sheet (15) between the optical sheet and the plurality of lenses (section 0055).
Regarding claim 17, Sakai does not necessarily disclose each of the one or more light reflection members in the corners are folded along a respective diagonal axis.
Park discloses (Figs. 1-5) each of the one or more light reflection members (RS) in the corners are folded along a respective diagonal axis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to prevent the corner portions of the display panel from being darker.
Regarding claim 18, Sakai discloses (Figs. 1A-24; in particular Fig. 10) the lenses (14) contact and cover the light sources (12).
Regarding claim 19, Sakai does not necessarily disclose each of the one or more light reflection members in the corners are folded along a respective diagonal axis.
Park discloses (Figs. 1-5) each of the one or more light reflection members (RS) in the corners are folded along a respective diagonal axis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to prevent the corner portions of the display panel from being darker.
Regarding claim 20, Sakai discloses (Figs. 1A-24; in particular Fig. 10) the lenses (14) contact and cover the light sources (12).
Regarding claim 21, Sakai discloses (Figs. 1A-24) a light-emitting device comprising: a main substrate (17) that includes a central part (17) and a peripheral part (17b) that surrounds the central part; a plurality of light sources (12) that are each disposed on a light source substrate (13) on the central part of the main substrate, the peripheral part being inclined relative to the central part; a reflection sheet (17) that covers the main substrate and the light source substrate; a plurality of lenses (14) disposed to correspond to the plurality of light sources respectively, the plurality of lenses applying optical effects to beams of light from the plurality of light sources respectively; wherein the main substrate has a rectangular shape in which a first direction is set as a longitudinal direction.
Sakai does not necessarily disclose one or more light reflection members that are each disposed on the peripheral part, the one or more light reflection members being sheet-shaped or film-shaped members, with the reflection sheet interposed between the one or more light reflection members and the peripheral part, the light reflection members each having reflectance that is higher than the reflectance of the main substrate, and wherein the light reflection members are each disposed on four corners of the peripheral part of the main substrate.
Park discloses (Figs. 1-5) one or more light reflection members (RS) that are each disposed on the peripheral part (portions of 400 where LSU is not located; portions of 400 overlapping S1-S4), the one or more light reflection members (RS) being sheet-shaped or film-shaped members, with the reflection sheet (400) interposed between the one or more light reflection members and the peripheral part, the light reflection members each having reflectance that is higher than the reflectance of the main substrate, and wherein the light reflection members (RS) are each disposed on four corners of the peripheral part of the main substrate (section 0073). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to prevent the corner portions of the display panel from being darker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871